Title: From Alexander Hamilton to James McHenry, 25 June[–1 July] 1799
From: Hamilton, Alexander
To: McHenry, James


New York, June 25 [–July 1] 1799. Summarizes the contents of “letters … from Major Rivardi, at Niagara,” which “contain very unpleasant representations of the state of things at that post.” Describes steps taken to meet some of Rivardi’s complaints. States: “It appears by the statement of which a copy is enclosed that debts have been contracted for purposes of the garrison to the amount of 727 Dollars & 91 Cents. I would advise that besides money for the pay of the troops 1200 Dollars be sent to discharge the debts & the surplus to form a small military chest, which at such very remote points is peculiarly requisite. This fund may among other things be usefully employed as bounties in the reinlistment of soldiers whose time of service shall have expired & in the recovery of Deserters, which must always occasion expence. You will observe that part of the debt now due is for extra pay to soldiers who have performed services in the Quarter Master Department.” Also states: “Major Rivardi strongly recommends Enoch Hunt for the place of Cadet. On the credit of the character he has given of this person I shall be glad to see a confirmation.”
